Citation Nr: 0618607	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
impairment of anal sphincter control.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The RO, in relevant part, granted the veteran's 
claim for service connection for impairment of anal or rectum 
sphincter control and assigned an initial 10 percent rating 
retroactively effective from May 1, 2001, the date of receipt 
of his claim for service connection.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In May 2005, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  And in August 2005, on remand, the AMC issued 
a decision increasing the rating to 30 percent with the same 
retroactive effective date as the prior rating.  The veteran 
since has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

Since filing his claim, the veteran has had no more than 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for impairment of anal sphincter control.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, and 4.114, Diagnostic Code 7332 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this particular case at hand, the RO has had an 
opportunity to consider the claim on appeal in light of the 
above-noted change in the law, and the requirements of the 
new law and regulations have been satisfied.  See Quartuccio, 
supra (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  The veteran received notice 
concerning the VCAA during his March 2005 hearing before 
the Board, including insofar as the laws and regulations 
governing his claim and the evidence he needed to supply and 
the evidence VA would attempt to obtain for him.  He also was 
advised to submit any pertinent evidence in his possession 
and to apprise VA of any evidence that still needed to be 
obtained.  His VA and private treatment records through 
December 2004 have been obtained, and he was provided two VA 
compensation examinations, including in May 2005 on remand to 
assess the severity of his disability - the dispositive 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  He has 
not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide VCAA notice before any initial 
unfavorable agency of original jurisdiction (RO) decision.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in December 2002, and again in the 
August 2003 statement of the case (SOC), both times before 
the veteran was notified of the provisions of the VCAA during 
his March 2005 hearing before the Board.  But bear in mind 
the Board remanded this case to the RO in May 2005 for a VA 
medical evaluation to assess the severity of his disability 
- which, again is the dispositive issue, and the RO 
readjudicated his claim in the August 2005 rating decision 
and supplemental SOC (SSOC) based on the additional evidence 
that had been received since the initial rating decision 
in question and SOC.  This, incidentally, resulted in a 
partial increase in his rating.  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice inasmuch as his claim has been readjudicated since 
apprising him of the VCAA - and, indeed, a higher rating 
assigned, albeit not the maximum possible.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher initial 
rating, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to 
substantiate his downstream claim for a higher initial 
rating.  He was not, however, provided notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted.  Nevertheless, in light of the Board's 
denial of his claim, for the reasons and bases discussed 
below, the effective date issue is moot.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), the Court noted an important distinction between a 
traditional claim for an increased rating for an established 
service-connected disability and an appeal, as here, from the 
initial rating assigned for a disability upon service 
connection.  


In the latter situation, VA must evaluate the level of 
impairment due to the disability throughout the entire period 
since the effective date of the award, considering the 
possibility of assigning a "staged" rating to compensate 
the veteran for times since the effective date of his award 
when his disability may have been more severe than at other 
times.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

With complete loss of anal sphincter control, a 100 percent 
rating is assigned.  A 60 percent evaluation is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  Occasional involuntary bowel movements, 
necessitating wearing of pad warrants assignment of a 30 
percent rating.  A 10 percent evaluation is appropriate for 
constant slight, or occasional moderate leakage.  Where the 
impairment is healed or slight, without leakage, a 0 percent 
rating is assigned.  Code 7332.  

The record shows the veteran's difficulty with anal sphincter 
control developed as a result of his radical perineal 
prostatectomy for prostate cancer and follow-up radiation 
therapy in May 2000.  

VA and private treatment records dated through December 2004, 
however, are completely unremarkable for any complaints of 
rectal incontinence/leakage or uncontrolled bowel movements.  
Moreover, these records contain four pertinent notations.  
The veteran indicated in October 2002 there was no change in 
his bowel habits.  An April 2003 VA clinic note indicates he 
had daily bowel movements; he denied any diarrhea or 
constipation.  In September 2003, he again indicated there 
had been no change in bowel habits.  A follow-up urology 
clinic note dated in October 2003 states he used 6-7 pads per 
day because of urinary leakage; no mention was made of 
complaints of rectal incontinence or leakage.  


Although he has reported to two VA compensation examiners 
that he experiences rectal incontinence, the Board finds that 
the absence of any complaints from numerous treatment records 
throughout the appeal period indicates that any such 
impairment due to the disability must not have been too 
troubling to him.

The report of a January 2002 VA compensation examination, 
however, does note the veteran's complaint that his bowels 
would become loose and he could not stop them from 
evacuating.  He stated that he would sometimes have to change 
his underwear due to the incontinence.  On examination, there 
was no fissure or fecal leakage.  Anal sphincter tone was 
moderately decreased.  The examiner's diagnosis was status 
post-radical prostatectomy and radiation therapy, complicated 
by impotence and urgent incontinence, urine and stool.  

The veteran wrote in November 2003 that he had to change pads 
six or seven times per day, but the statement indicates he 
was referring to pads for urinary incontinence.  

The veteran testified at a personal hearing before the Board 
in Washington, DC, in March 2005.  The veteran's 
representative stated the veteran's various comments 
essentially described involuntary bowel movements, 
commensurate with a 30 percent rating.  Neither the veteran 
nor his representative has argued that a rating greater than 
30 percent is warranted for the disability (and as a result 
of the development following the Board's May 2005 remand, 
including having the veteran re-examined in May 2005, he now 
has a 30-percent rating). 

According to the report of that May 2005 VA compensation 
examination, the veteran told the examiner that, whenever he 
felt the urge to defecate, he would have to have a bowel 
movement immediately.  Whenever he would go out, he felt the 
need to locate the nearest bathroom in case it might be 
needed.  In addition, he indicated that he would wear a pad 
every time he left his house in the event of sudden urge to 
have a bowel movement.  Finally, he stated that he would have 
fecal leakage daily if he was unable to get to a close 
bathroom when he felt the urge.  


On examination, there was mild to moderate laxity of the anal 
sphincter.  There was no evidence of fecal leakage at the 
time of the examination.  No other pertinent abnormality was 
noted.  The examiner characterized the severity of the 
veteran's impairment of anal sphincter control as mild, 
"which could contribute to inability to hold BM for an 
extended time."

The earliest evidence that the veteran experienced any fecal 
leakage as a result of treatment for his prostate cancer is 
the report of the January 2002 VA examination, when he 
indicated he sometimes had to change his underwear due to 
incontinence.  The record does not show the necessity for 
wearing a pad for this purpose until the more recent May 2005 
VA compensation examination.  Clearly, any incontinence or 
leakage prior to that date was not severe or frequent.  

Therefore, the Board finds that the schedular criteria for a 
rating greater than 10 percent were not met until the May 
2005 examination.  Further, because there is no evidence 
whatsoever - either in medical evidence or by way of reports 
by the veteran - that he has ever had extensive leakage or 
fairly frequent involuntary bowel movements, the schedular 
criteria for a 60 percent rating have not been met at any 
time during the appeal period.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the regular schedular standards adequately describe 
and provide for the veteran's disability level.  There is no 
indication he has been hospitalized for treatment of his 
anal sphincter control disability since his radical 
prostatectomy.  Neither does the record reflect marked 
interference with his employment, meaning above and beyond 
that contemplated by his now 30-percent rating.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases discussed, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, so the provisions of § 5107(b) 
[and 38 C.F.R. § 4.3] are not applicable.


ORDER

An initial rating higher than 30 percent for impairment of 
anal sphincter control is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


